Citation Nr: 9905188	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-23 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.

2.  Entitlement to an increased evaluation for status post-
traumatic left acromioclavicular joint separation, (minor), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1982.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in May 1996, of which a transcript 
is of record.

Service connection is also in effect for bursitis of the 
right elbow, varicose veins of the left leg, and a 
psychiatric disorder, variously diagnosed, each rated as 
noncompensably disabling.  Although during the course of this 
appeal, the veteran has intermittently raised arguments to 
some extent with regard some of these disabilities, they are 
not part of the current appellate review.

The issue of entitlement to an increased evaluation for 
status post-traumatic left acromioclavicular joint separation 
is addressed in the remand portion of this decision.


FINDING OF FACT

The claim for entitlement to service connection for a chronic 
acquired low back disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for a chronic 
acquired low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.307, 3.309 (1998).

The United States Court of Veterans Appeals (Court) has 
clearly indicated that this is not intended to limit a grant 
of service connection to those disabilities which were 
present in service or within a year thereafter, but also 
contemplates a chronic disability for which there is a 
credible medical opinion that there is a link between current 
disability and the in-service injury or disease.  See, i.e., 
Caluza v. Brown, op. cit..  The Court further concluded that 
"satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).



A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  On the 
other hand, lay individuals may provide insights and 
information with regard specific incidents, etc.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-srvice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual background

Service medical records show no sign of back problems prior 
to service.  The personnel records and folder show that the 
veteran worked on helicopters.

In December 1973, the veteran complained of having sprained 
his back while playing basketball.  There was tenderness in 
the mid-thoracic areas and a lot of muscle tenderness.  Mild 
strain was diagnosed.

In October 1976 the veteran was seen complaining of sharp 
pains in the lower lumbar region of the back which had 
increased over the past day.  He said he hurt his back while 
picking up a tire when he bent over instead of stooping to 
pick it up.  On examination there was point tenderness 
without discoloration or swelling.  He was able to move his 
lower extremities without pain.  However, he had pain with 
motion of the waist and upper torso.  Diagnosis was lower 
back strain.  

The veteran was sent to the medical center for further 
evaluation.  He said that he continued to have pain in the 
lumbar paravertebral muscles near the area of L-3.  Straight 
leg raising was not painful except when his legs were lowered 
too quickly.  Low back strain was diagnosed.  He was placed 
on a limited profile with no exercise or activity involving 
bending or twisting at the waist and no running for one week, 
was to use heat and Parafon Forte, and to return if the 
problem worsened.

In February 1997, it was noted that the veteran had low back 
pain.  He had been hitch-hiking over the past 5 months and he 
said his feet also hurt all of the time.

The veteran was referred to the medical clinic for evaluation 
where he reiterated the history of back pain.  He said that 
he had particular problems in the morning.  He slept on a 
soft bed and his symptoms improved when he slept on the 
floor, but this was a problem because of the coldness in his 
home.  He had had no specific motor weakness, bowel or 
bladder symptoms, or paresthesias.  

The veteran also had pain in his proximal thigh areas, and 
his feet hurt after running hitchhiking.  The examiner's 
impression was that the morning back pain was probably due to 
lack of firm support in bed.  He was told to put a board 
under the mattress in the bed.

In January 1979 the veteran complained of recurrent episodes 
of low back pain.  He had previously spoken with a physician 
about the problem, and asked to speak to him again.  There 
was mild sacroiliac tenderness as well as low back pain.  He 
was given Valium and Darvon, and instructed to stay in 
quarters and do no running for a week.

In March 1979 the veteran again complained of low back pain.  
He was given an extension of a prior limitation of profile 
for no running or lifting for another 60 days.

In April 1979 the veteran was again seen for low back pain.  
Knee reflexes were positive bilaterally; straight leg raising 
was negative although below the knees, reflexes were said to 
be decreased.  He was told not to run.

In January and February 1980 on several visits, the veteran 
was said to have aggravated an old rib injury when he twisted 
his torso, and symptoms included low back pain.  He continued 
to be unable to sleep properly because of the pain.  The 
examiner noted mild rightward scoliosis secondary to the pain 
and sacral tenderness along the ribs.  Parafon Forte was 
prescribed.  He had asked to be placed back on flight status.

In April 1980 the veteran reported to the dispensary with 
complaints of having twisted his low back the day before.  He 
said that he had had pain in the low back area which had 
commenced immediately after the injury.  He had had no 
bladder or bowel problems; the pain was nonradiating and 
there was no visible back deformity.  While there was no 
specific point tenderness along the back, the pain was said 
to be localized in the L-4/L-5 area of the low back on the 
left paraspinal region.  

While deep tendon reflexes were 2+ and equal bilaterally, the 
plantar reflexes were decreased.  The physician's assessment 
was that he had sprained a lumbar ligament with reactive 
muscle spasm.  He was given Parafon Forte and a heating pad, 
and told to rest in bed and to do no running or lifting for 3 
days.

The veteran was seen later in April 1980 with continued 
muscle spasm and essentially the same symptoms as before.  
Parafon Forte was continued; he was to start on therapy as 
well as continue the heating pad and stay in quarters for 2 
more days.

If X-rays were taken of the low back in service, they are not 
reported; further service records are apparently unavailable.

The veteran has specifically denied having ever injured his 
back since service, and indicated that he had not seen 
physicians in the interim before he went to VA for care, 
because he could not afford to do so.

VA outpatient records from the early to mid-1990's show some 
recurrent complaints of low back pain with tenderness 
demonstrated in the low lumbosacral region and mild 
difficulty on straight leg raising.  Diagnoses included low 
back strain and arthralgia.  The veteran was also seen for 
right and left shoulder and other problems.

On the initial VA orthopedic examination in September 1995 
the veteran was noted to have hurt his low back while working 
on a helicopter at the time he was lifting and turning at 
tire.  He said that he then experienced a sharp pain in the 
lumbar spine region.  He was seen at that time and given 
muscle relaxants and heat.  He stated that since then, he had 
continued to have intermittent episodes of back strain.  
Frequently, if he bent or twisted wrong, he would be confined 
to bed for several days until this was able to improve.  He 
said that he had to sleep on an especially firm mattress to 
protect from getting flare-ups of more low back problems.  He 
said that he functioned well on a day to day basis but 
continued to have mild back discomfort on a daily basis.

On examination the veteran was found to have paraspinal 
muscle spasms.  Palpation on the left paraspinal region 
revealed some focal areas of tenderness.  He had relatively 
normal range of motion on most planes, but a mild amount of 
discomfort with extended range of motion, especially when 
bending or twisting to the left.  X-rays demonstrated the 
presence of degenerative changes of the facets as well as 
lumbosacral spondylosis.  Diagnosis was degenerative changes 
of the lumbar spine with mechanical low back pain.

On VA examinations in 1995 and 1996 for nonorthopedic 
complaints the veteran consistently reported that he had 
injured his back in an incident when he was moving a tire 
while working on a helicopter in service, and that he had had 
low back pain ever since.

On VA orthopedic examination in 1996 the veteran reported 
having hurt his low back in service and having had low back 
pain since that time.  

The veteran testified at a hearing in May 1996 that he had 
injured his back in service and had had low back problems 
ever since.  Tr. at 1.  He said that if he lifted, strained 
or turned a certain way, he would have a tearing sensation 
and excruciating low back pain.  Tr. at 1-2.  He testified 
that he had had problems ever since the 1980's with sitting 
or standing for a long time due to his back complaints.  Tr. 
at 2.  The appellant testified that the first time he sought 
treatment for his back was about two and one-half years prior 
to the hearing.  His seeking of medical treatment was 
triggered by injury to the back sustained when he was pushing 
a tree he had sawed down.  He specifically testified that 
pushing the tree stump to his van "messed my back up."  Tr. 
At 3-4.  

The veteran specifically described his ongoing low back 
problems and stated that he had never injured the back since 
service, and that the degenerative changes of an apparently 
old nature in the back, as shown on recent X-rays, had been 
said by physicians to be due to old problems and not of 
recent origin, and absent any other trauma, were felt to be 
due to the inservice incidents.  Tr. at 1-7.



Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a chronic 
acquired low back disorder must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. Brown, 2 
Vet. App. 492 (1992).  Consequently, his lay assertions 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for a 
chronic acquired low back disorder, the Board notes that 
while the service medical records document low back 
symptomatology, and the recent post service medical evidence 
of record documents a current low back disorder, there exists 
no competent medical opinion linking the veteran's current 
low back disorder to his period of active service or any 
incident therein.  The veteran has not submitted competent 
medical evidence linking a currently diagnosed low back 
disorder to service on any basis.

More importantly, the Board notes that the veteran 
specifically testified that he had never sought treatment for 
his back since his discharge from service until about two and 
one-half years prior to the 1996 hearing.  



It was at that time, approximately 1992 or 10 years after 
service, that he initially sought treatment as the result of 
injury sustained when he was pushing a tree stump.  Of 
critical importance to the veteran's case is that there is no 
nexus between any disorder of the back he currently has and 
his period of active service or any incident therein.

The veteran's assertion that his current low back disorder is 
related to symptomatology reported in service is based upon 
his lay opinion and the record does not show that he has been 
trained in the medical arts to make such an assertion.  The 
veteran is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As it 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinion is an insufficient basis 
upon which to find this claim well grounded.  Espiritu.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for a chronic acquired low back 
disorder must be denied as not well grounded.

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic acquired low back disorder.


The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquired low 
back disorder, the doctrine of reasonable doubt is not 
applicable to his case.

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1. 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining where the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revision to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a chronic 
acquired low back disorder, VA has no duty to assist the 
appellant in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired low 
back disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The available VA outpatient records for the early 1990's show 
some evidence of complaints of left shoulder problems with 
pain and limitation of movement, as well as other problems.  

The veteran's last VA orthopedic evaluation of his left 
shoulder was in September 1995.  At that time he said that he 
often had left shoulder pain that awakened him.  He also had 
limited range of motion and weakness on abduction.  There was 
some tenderness over the acromioclavicular joint.  There was 
pain on extremes of motion, especially on abduction and 
adduction against resistance.  X-rays showed 
acromioclavicular arthritis and slight ridging of the humeral 
head.  Diagnoses were acromioclavicular arthritis and 
impingement versus small rotator cuff tear.

The veteran has since testified that his left shoulder 
problems are much more severe than reflected in the 10 
percent evaluation currently assigned.

The Court has mandated that a veteran is entitled to be rated 
under all possible alternatives.  In this regard, shoulder 
arthritis and rotator cuff injuries may be entirely different 
entities.  The examiners have seemingly found both 
neurological and orthopedic impairment.  

However, in this case, all regulatory alternatives have not 
been cited pursuant to Schafrath v. Derwinski, 1 Vet. App. 
539 (1991); nor is the clinical assessment consistent with 
and totally indicative of objective findings required to make 
an equitable assessment with regard to all pertinent and 
applicable regulations.

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, op. cit.

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, op. cit.  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case cites in the prior Board remand, the Court 
has implemented certain guidelines.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) must be considered.  The examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 206 (1995). 

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria in 
the diagnostic code or codes applicable to the joint or 
joints involved, the corresponding rating will be assigned 
thereunder; (2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint or 
joints involved, a rating of 10 percent will be assigned for 
each major joint or joints affected "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1998), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1998), which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

As already noted in the prior Board remand, the VA 
examinations of the veteran for VA purposes before and still 
do not include all required and specific findings relative to 
the requirements set forth in DeLuca, and 38 C.F.R. §§ 4.40, 
and 4.45.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations:

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to 
execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  


For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to an 
increased evaluation for post-traumatic left 
acromioclavicular joint separation pending a remand of the 
case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his left shoulder disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 





2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations by appropriate specialists 
for the purpose of ascertaining the 
nature and extent of severity of his left 
shoulder disability.  Any further 
indicated special studies should be 
conducted.  The claims file and separate 
copies of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard.  The 
examiners are requested to respond to the 
following inquires:  

(a) In specific, numeric nominal degrees 
of arc figures, what are all active and 
passive ranges of motion in all pertinent 
planes in accordance with regulatory 
criteria and guidelines;

(b)  Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disabilities in light of all pertinent 
regulations and judicial guidelines; 

(c) To what extent, measured in specific 
terms, does the service-connected left 
shoulder disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not 
be quantified, the examiners must so 
indicate.





(d) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
left shoulder joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, and/or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  

(e)  What is the nature of rotator cuff 
impairment, and is this in any part 
separable from the basic left shoulder 
disability for which service connection 
is in effect, and if so to what degree 
and why; does one impact on the other, 
and in what manner?  In this regard, 
orthopedic and neurological impairments 
should be clearly delineated. 

Included in this, as noted above, must be 
a clear-cut and comprehensive assessment 
of any impact by the disability 
regardless of the means of such impact, 
i.e., misuse, disuse, postural tilting, 
limp, pain, instability, atrophy, etc.  
Any opinions expressed as to the severity 
of the left shoulder disability must be 
accompanied by a complete rationale. 


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for status post 
traumatic left acromioclavicular joint 
separation with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) as warranted.  
The RO must also document its 
consideration of 38 C.F.R. 
§ 3.321(b)(1).all pertinent criteria 
discussed earlier. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

